Citation Nr: 9912406	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for disability 
characterized as low back and left hip condition, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to July 
1992.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1994 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted an increased rating from noncompensable 
to 10 percent for the veteran's service-connected disability 
(described as a back and left hip condition).  Following 
additional development, the veteran was granted an increased 
rating to 20 percent for her service-connected disability in 
an August 1995 rating decision.


REMAND

Service medical records reflect complaints of low back and 
left hip pain.  It is unclear whether these symptoms arose 
from separate disabilities or a single disability in service.  
However, the most recent evidence suggests the existence of 
two separate disabilities; when the appellant was last 
examined by VA in may 1997, the diagnoses were arthralgia of 
the left hip and chronic low back pain with left L5-S1 
radiculopathy.  Further medical evidence is required to 
determine whether separate ratings should be assigned for 
left hip and low back disabilities.  

In addition, the veteran was last afforded VA orthopedic 
examination in May 1997.  She has since submitted evidence 
and argument suggesting that her service-connected disability 
has increased in severity.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for low back and left hip pain.  
All such records should be obtained.


2.  Once the above-requested information 
is received and associated with the 
claims folder, the RO should schedule the 
veteran for a VA orthopedic examination.  
The purpose of the examination is to 
determine, first, whether the low back 
and left hip pain in service were 
manifestations of the same, or separate, 
disabilities, and second, to determine 
the nature and severity of disability/ies 
causing low back and left hip pain.  The 
claims file and a copy of this remand 
must be made available to the examiner.  
Any indicated tests or  studies should be 
done, as deemed appropriate by the 
examiner.  

The examination should include 
appropriate range of motion studies.  The 
examiner should also include observations 
of pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  
With respect to the low back pain with 
left L5-S1 radiculopathy, the examiner 
should indicate whether the veteran has 
recurring attacks, and, if so, with 
intermittent relief or with little 
intermittent relief.  Finally, the 
examiner is requested to review the 
record and express opinion as to whether 
the left hip pain in service was a 
manifestation of low back disability or 
of a separate left hip disability.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the claim, and, in doing so, must address 
the appropriateness of assigning separate 
ratings or a single rating for the 
service connected disability/ies.  The 
re-adjudication must conform to proper 
adjudication procedures.  

5.  If the determination remains 
unfavorable to the veteran in any way, 
she and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and her representative should be 
afforded the opportunity to respond 
thereto.  

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran and her representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


